J-A19038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    L.M.V.,                                      :  IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                       Appellant                 :
                                                 :
                       v.                        :
                                                 :
    A.T.D.                                       :
                                                 :
                       v.                        :
                                                 :
    M.R.D.                                       : No. 646 EDA 2020

                Appeal from the Order Entered January 22, 2020
     In the Court of Common Pleas of Lehigh County Civil Division at No(s):
                              No. 2019-FC-0692


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                                  FILED MAY 12, 2021

        This appeal returns to this panel following our remand on November 3,

2020, for the trial court to prepare a supplemental opinion pursuant to

Pa.R.A.P. 1925(a). L.M.V. (Mother) appeals from the custody order entered

in the Lehigh County Court of Common Pleas, pertaining to Mother and

A.T.D.’s (Father’s) child, J.R.D. (Child).1 The order awarded: (1) shared legal

custody to Mother and M.R.D. (Paternal Grandmother), who is Father’s

mother; (2) primary physical custody to Mother; and (3) partial physical

custody to Paternal Grandmother.               Mother avers the court: (1) erred in

____________________________________________


1 Mother did not file an amended brief in response to the trial court’s
supplemental opinion. Paternal Grandmother has not filed any brief in this
matter.
J-A19038-20


granting Paternal Grandmother’s petition to intervene pursuant to 23 Pa.C.S.

§ 5324; (2) failed to consider whether the custody order will interfere with the

parent-child relationship, with respect to 23 Pa.C.S. § 5328(c); (3) failed to

apply the presumption in favor of parent, pursuant to 23 Pa.C.S. § 5327(b);

and (4) abused its discretion in awarding shared legal custody to Paternal

Grandmother, under the 23 Pa.C.S. § 5328(a)(1)-(16) factors. After careful

review, we affirm.

                       I. Facts & Procedural History

      Child was born in 2013; Mother and Father never married.          At this

juncture we note Mother has two additional children, a three year-old daughter

and a one year-old son, with her paramour, J.W. Trial Ct. Op., 11/20/20, at

9. In its supplemental opinion on remand, the trial court summarized the

underlying factual history:

      According to the testimony of [the August 7, 2019, standing]
      hearing, Child had attention deficit hyperactivity disorder
      (“ADHD”), was very aggressive and had a history of self-inflicted
      bruises. Paternal Grandmother was not employed. She was on
      oxygen and took medications for anxiety and depression, but
      there was no evidence her condition inhibited her ability to care
      for Child. Her daughter, P.D., lived with her. Neither . . . had a
      criminal record or been the subject of an OOCYS investigation.
      Both . . . held a valid driver’s license. P.D. was employed as a
      patient transporter at a local hospital and was expecting to
      become a full-time assistant daycare teacher within two weeks of
      that hearing.

            Child lived with Paternal Grandmother for the first month
      after Child’s birth because Mother was arrested for hitting Father
      at the hospital. Child then resided with Mother until January 2019,
      when Mother and Paternal Grandmother began to share physical


                                     -2-
J-A19038-20


     custody of Child in a rather loose, informal arrangement between
     them.

           In early February, 2019, Mother decided she wanted to
     move to Las Vegas to establish a music career. Mother did not
     intend to take Child with her to Las Vegas; she wanted Child to
     live with Paternal Grandmother while she was gone.

           Between     January    and   mid-May,     2019,     Paternal
     Grandmother would have custody of Child for five days and Mother
     would have custody of Child on weekends in some weeks; in other
     weeks, that arrangement would be reversed; and in other weeks,
     Paternal Grandmother would have custody of Child for three days
     and Mother would have custody of Child for four days. During this
     period of time, Mother and Child had been living with her mother,
     K.R. [(Maternal Grandmother).] Sometime in mid-May Mother
     abruptly left [Maternal Grandmother’s] residence with Child and
     moved into a hotel for two weeks. Paternal Grandmother believed
     Mother left [Maternal Grandmother’s] residence because
     [Maternal Grandmother] physically abused Child, including
     choking him.

            On or about June 1 or 2, 2019, after living in the hotel for
     two weeks, Mother placed Child with Paternal Grandmother for the
     next six weeks and returned to [Maternal Grandmother’s]
     residence. During that time, Mother did not contact Child for
     weeks[,] causing Paternal Grandmother to believe Mother had
     actually moved to Las Vegas.[FN]
     ___________________
     [FN] The record reflects inconsistencies and discrepancies regarding

     precise dates as to when Paternal Grandmother had physical
     custody of Child. That [P]aternal Grandmother had physical
     custody of Child for long periods, even weeks at a time, was not
     in dispute.

Trial Ct. Op. at 3-4 & n.1 (paragraph break added).

     Meanwhile, on May 22, 2019, Mother filed a custody action against

Father.   At this time, Child was approximately five years old.     This Court

summarized in our prior memorandum:




                                    -3-
J-A19038-20


     On May 28[, 2019], Mother and [Father] entered into a custody
     agreement, filed in the court, which granted sole physical custody
     to Mother, while setting forth a holiday schedule. Custody
     Agreement, 5/22/19, at 1-2.

          On July 29, 2019, Paternal Grandmother filed a petition to
     intervene in the custody action, a petition for modification of the
     custody order, and a petition for special relief. In these petitions,
     Paternal Grandmother averred that throughout June of 2019,
     Child had been in her care five days a week, and “for all of July[,]
     7 days a week,” as Child was abandoned by Mother. Paternal
     Grandmother’s Petition to Intervene, 7/29/19, at 2. The petitions
     also averred that Child suffered physical abuse and neglect by
     Mother. Id.; Paternal Grandmother’s Petition for Modification of
     a Custody Order, 7/29/19, at 2. Paternal Grandmother requested
     emergency custody of Child. Paternal Grandmother’s Petition for
     Special Relief, 7/29/19, at 1. [In her modification petition,
     Paternal Grandmother also requested legal and physical custody.]

          The court convened a hearing on Paternal Grandmother’s
     petition for special relief on August 7, 2019. [Mother, Father, and
     Paternal Grandmother each appeared pro se.]                Paternal
     Grandmother, her daughter P.D., Father, Mother, and Jessica
     Haldemann, an employee of [the Office of] Lehigh County Children
     and Youth Services [(OCYS)], testified. That same day, the court
     [granted] Paternal Grandmother’s petition to intervene, finding
     that [she] both stood in loco parentis to the child, pursuant to 23
     Pa.C.S. § 5324(2), and is the grandparent of a child not in loco
     parentis, whose relationship with Child began with the consent of
     the parents and Child was substantially at risk of abuse, pursuant
     to 23 Pa.C.S. § 5324(3) (statute discussed infra). Id. at 1-2.

         The trial court then convened a hearing on Paternal
     Grandmother’s petition to modify custody on January 13, 2020.
     [Mother and Father each appeared pro se, and Paternal
     Grandmother was represented by counsel.]                 Paternal
     Grandmother, P.D., Mother, Father, Mother’s paramour (J.W.),
     and [Maternal Grandmother] testified. At the conclusion of the
     hearing, the court examined the sixteen statutory custody factors,
     see 23 Pa.C.S. § 5328(a)(1)– (16), on the record, before
     awarding shared legal custody to Mother and Paternal
     Grandmother, primary physical custody to Mother, and partial
     physical custody to Paternal Grandmother. N.T., 1/13/20, at 132-
     43. On January 22, 2020, the court issued the underlying final

                                     -4-
J-A19038-20


       custody order memorializing the same, and additionally providing
       vacation and holiday scheduling. Order, 1/22/20, at 1-3.

           On February 20, 2020, Mother filed a timely notice of appeal
       and concise statement of errors complained of on appeal pursuant
       to Pa.R.A.P. 1925(a)(2)(i) and (b).

L.M.V. v. A.T.D. v. M.R.D., 646 EDA 2020 (unpub. memo. at 1-3) (Pa. Super.

Nov. 3, 2020).

      II. Statement of Questions Involved & Standard of Review

       Mother raises the following issues for our review:

       1. Whether 23 Pa.C.S. § 5323(d) requires a trial court to provide
       a transcript of its reasons stated on the record.

       2. Whether the trial court erred in granting Paternal
       Grandmother’s Petition to Intervene under 23 Pa.C.S. § 5324(2)
       and (3)(iii)(B).[ ]

       3. Whether the trial court abused its discretion by failing to
       consider whether the award of partial physical custody interfered
       with the parent-child relationship.

       4. Whether the trial court abused its discretion by failing to apply
       the statutory presumption in favor of parents.

       5. Whether the court abused its discretion by awarding shared
       legal custody . . . to Paternal Grandmother.

Mother’s Brief at 5.2

____________________________________________


2 We have reordered the issues for ease of review. Mother notes that in her
second issue, she has consolidated claims that were set forth separately in
her Rule 1925 concise statement. See Mother’s Brief at 5 n.1. We find her
issues were sufficiently preserved for our review. See Krebs v. United
Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006)
(appellant waives issues that are not raised in both her Pa.R.A.P. 1925(b)
statement and the statement of questions involved in her appellate brief).
(Footnote Continued Next Page)


                                           -5-
J-A19038-20


       For ease of review, we now set forth the relevant standard of review

and guiding principles. “Our paramount concern in child custody cases is the

best interest of the child.” M.A.T. v. G.S.T., 989 A.2d 11, 19 n.9 (Pa. Super.

2010) (en banc) (citation omitted).

       In reviewing a custody order, our scope is of the broadest type
       and our standard is abuse of discretion. We must accept findings
       of the trial court that are supported by competent evidence of
       record, as our role does not include making independent factual
       determinations. In addition, with regard to issues of credibility
       and weight of the evidence, we must defer to the presiding trial
       judge who viewed and assessed the witnesses first-hand.
       However, we are not bound by the trial court’s deductions or
       inferences from its factual findings. Ultimately, the test is whether
       the trial court’s conclusions are unreasonable as shown by the
       evidence of record. We may reject the conclusions of the trial
       court only if they involve an error of law, or are unreasonable in
       light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

       [T]he discretion that a trial court employs in custody matters
       should be accorded the utmost respect, given the special nature
       of the proceeding and the lasting impact the result will have on
____________________________________________




      Furthermore, we note Mother’s fifth issue, as articulated in her
statement of questions involved, challenged both the “shared legal and partial
physical custody” award. Mother’s Brief at 5. However, the corresponding
heading in her argument section states, “The trial court abused its discretion
in awarding shared legal custody to Paternal Grandmother.” Id. at 61
(emphasis added). Neither this heading nor her discussion include any
reference to the award of physical custody. See id. at 61-69. Accordingly,
we deem any challenge to physical custody award waived. See Pa.R.A.P.
2119(a) (“The argument shall [include] such discussion and citation of
authorities as are deemed pertinent.”); C.H.L. v. W.D.L., 214 A.3d 1272,
1276 (Pa. Super. 2019) (“It is well-established that the failure to develop an
argument with citation to, and analysis of, pertinent authority results in waiver
of that issue on appeal.”).


                                           -6-
J-A19038-20


      the lives of the parties concerned. Indeed, the knowledge gained
      by a trial court in observing witnesses in a custody proceeding
      cannot adequately be imparted to an appellate court by a printed
      record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (citation omitted).

      [A]lthough we are given a broad power of review, we are
      constrained by an abuse of discretion standard when evaluating
      the court’s order. An abuse of discretion is not merely an error of
      judgment, but if the court’s judgment is manifestly unreasonable
      as shown by the evidence of record, discretion is abused. An
      abuse of discretion is also made out where it appears from a
      review of the record that there is no evidence to support the
      court’s findings or that there is a capricious disbelief of evidence.

M.A.T., 989 A.2d at 18-19 (citations omitted).

                 III. Trial Court’s Statement of Reasons

      Previously, we considered Mother’s first issue: whether 23 Pa.C.S. §

5323(d) required a trial court to provide a transcript of its reasons stated on

the record. On November 3, 2020, we remanded the appeal for the trial court

to file a Rule 1925(a) opinion, thus disposing of this issue.

       IV. Paternal Grandmother’s Standing, 23 Pa.C.S. § 5324

      In Mother’s second issue, she challenges the trial court’s granting

standing to Paternal Grandmother to intervene in this custody matter. Mother

avers the court erred in granting standing under both 23 Pa.C.S. § 5324(2)

(“[a] person who stands in loco parentis”) and § 5324(3)(iii)(B) (“[a]

grandparent of the child who is not in loco parentis”), which she avers is

contrary to the court’s own findings of fact, as well as the plain language of

the statute. Mother alleges:


                                      -7-
J-A19038-20


      The record does not establish that Paternal Grandmother assumed
      a role equal to that of a parent in the eyes of a child, but does
      indicate that Paternal Grandmother’s intervention was against
      Mother’s wishes and interfered with the parent-child relationship.
      The record contains no evidence of parental abuse, [and contains]
      a specific finding that neither parent is a risk to the child.

Mother’s Brief at 14 (citation to reproduced record omitted). We conclude no

relief is due.

      We note the relevant standard of review:

           An issue regarding standing is a threshold issue that is a
      question of law. Moreover, the interpretation and application of a
      statute is also a question of law. As with all questions of law, we
      must employ a de novo standard of review and a plenary scope of
      review to determine whether the court committed an error of law.

           When interpreting a statute, this court is constrained by the
      rules of the Statutory Construction Act of 1972 (the “Act”). 1
      Pa.C.S. §§ 1501-1991. The Act makes clear that the goal in
      interpreting any statute is to ascertain and effectuate the intention
      of the General Assembly while construing the statute in a manner
      that gives effect to all its provisions. See 1 Pa.C.S. § 1921(a).
      The Act provides: “[w]hen the words of a statute are clear and
      free from all ambiguity, the letter of it is not to be disregarded
      under the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b).
      Moreover, it is well settled that “the best indication of the General
      Assembly’s intent may be found in a statute’s plain language.”
      Additionally, we must presume that the General Assembly does
      not intend a result that is absurd, impossible of execution, or
      unreasonable and does intend to favor the public interest over
      any private interest. See 1 Pa.C.S. § 1922(1) and (5). . . .

G.A.P. v. J.M.W., 194 A.3d 614, 616-17 (Pa. Super. 2019) (some citations

omitted).

      Section 5324 of the Child Custody Act provides, in relevant part,

standing to the following individuals to file an action for child custody:

            (2) A person who stands in loco parentis to the child.

                                      -8-
J-A19038-20



           (3) A grandparent of the child who is not in loco parentis to
      the child:

              (i) whose relationship with the child began either with the
          consent of a parent of the child or under a court order;

               (ii) who assumes or is willing to assume responsibility for
          the child; and

               (iii) when one of the following conditions is met:

                    (A) the child has been determined to be a dependent
               child under 42 Pa.C.S. Ch. 63 (relating to juvenile
               matters);

                   (B) the child is substantially at risk due to parental
               abuse, neglect, drug or alcohol abuse or incapacity; or

                    (C) the child has, for a period of at least 12
               consecutive months, resided with the grandparent,
               excluding brief temporary absences of the child from the
               home, and is removed from the home by the parents, in
               which case the action must be filed within six months
               after the removal of the child from the home.

23 Pa.C.S. § 5324(2), (3)(i)-(iii)(A)-(C).

      In addressing standing, the trial court first summarized the history of

Mother and Paternal Grandmother sharing physical custody of Child, along

with Paternal Grandmother’s belief that “Mother had actually moved to Las

Vegas,” in light of Mother’s non-contact “for weeks.” See Trial Ct. Op. at 3-

4.   The court further considered Paternal Grandmother’s testimony at the

August 7, 2019, standing hearing:

               We [Paternal Grandmother and P.D.] are asking to
          receive emergency custody because we know how to give
          [Child] the proper care, love, and support he has been
          needing for a very long time. [Child] has been thriving

                                     -9-
J-A19038-20


          in our care this far within the past few months, and we
          have been preparing him to enter the school system
          which no one has been helping him with. We have been
          teaching him to be respectful and cared for as a
          household member, and I’ve been teaching him right
          from wrong as any other child should be, but without the
          abuse given by his mother [ ] and grandmother [K.R.].

              Thanks to us, [Paternal Grandmother and P.D.][,] he’s
         finally receiving the stability he was never given before
         with the schedules, appropriate meals throughout the day,
         educational readiness, proper hygiene, learning manners,
         and overall is learning how to be a kind, caring person
         more than he already is despite the abandoned, neglected
         abuse he has been given.

      N.T. 8/7/19 at 5-6.    No one disputed her statement.       In fact,
      Mother said:

               I made the decision to move [in approximately early
          February, 2019.] So I’ve been in the process of saving
          money and all this extra [sic]. Since then I’ve been
          saying back and forth to [Paternal Grandmother] that it
          was a possibility that I may be taking [Child] with me,
          that I didn’t know what I wanted to do yet. But the closer
          the time came, you know, if he was going to be with
          anybody, I did want him indeed to be with his grandma
          because the way that they interact with him.

               Like, I love the way they take care of [Child]. I don’t
          have no objections to that. They’re very caring. They’re
          very loving. Like, he’s learned a lot, not only from me,
          but from them as well. Like, I never had the plan on
          taking him out of their life at all.

      N.T. 8/7/19 at 25.

Trial Ct. Op., 11/30/20, at 4-5.

      The court further summarized:

          On or about July 24, 2019, Paternal Grandmother reported
      [Maternal Grandmother] and Mother to [OCYS] when neither she
      nor Child had heard from Mother for weeks. She believed

                                    - 10 -
J-A19038-20


      [Maternal Grandmother] physically abused Child and Mother was
      unstable and had neglected to protect Child. Mother had no
      residence of her own; she resided with [Maternal Grandmother],
      moved into a hotel for two weeks when [Maternal Grandmother]
      allegedly abused Child and then returned to K.R.’s residence
      leaving Child with Paternal Grandmother. She believed Mother
      had failed to protect Child from [Maternal Grandmother’s] abusive
      behavior. Also, Paternal Grandmother took Child to the doctor
      earlier in the year because Mother neglected to do so when Child
      was coughing, had difficulty breathing, had allergies and was
      experiencing some discharge from his penis. On another day,
      Paternal Grandmother believed Mother neglected Child when she
      took Child outside to a pool where he got a bad sunburn. Finally,
      Paternal Grandmother was concerned Mother may be going to jail
      because she understood Mother had two pending charges of
      driving while under the influence (“DUI”) and an August 20 date
      to dispose of them.

           When Mother learned Paternal Grandmother reported her and
      [Maternal Grandmother] to OCYS, she retrieved Child and
      threatened Paternal Grandmother that she would not see Child
      again unless she withdrew the allegations against her and
      [Maternal Grandmother.] Mother, who had returned to [Maternal
      Grandmother’s] residence, had two other children and was
      concerned that OCYS would conclude they, too, would be at risk
      in [Maternal Grandmother’s] residence.

           At the August hearing, the OCYS caseworker confirmed its
      investigation was on-going and [Maternal Grandmother] was the
      alleged perpetrator. There were photographs of numerous bruises
      and recent scratches on the child’s body. Mother testified at least
      two of the scratches were from [Maternal Grandmother.] Mother
      also testified she had decided not to move to Las Vegas. Finally,
      Father, who had never been involved in Child’s life and had never
      requested any form of custody of Child, announced he wanted
      some custody because he had a good job and was going to have
      a place to live.

Trial Ct. Op. at 3-6.

      The trial court clarified that its August 17, 2019, order should have

reflected that Grandmother had standing under Section 5324 (person who


                                    - 11 -
J-A19038-20


stands   in   loco    parentis)   or,   in   the   alternative,    under    Section

5324(3)(i)(3)(1)(iii)(B). Trial Ct. Op. at 8. The court first set forth its analysis

under Section 5324(2), which confers standing to “[a] person who stands in

loco parentis to the child.” Id., citing 23 Pa.C.S. § 5324(2). It reasoned this

provision was “broad enough to include a grandparent who stood in loco

parentis to the child.” Trial Ct. Op. at 8. It found:

           Child has resided with Paternal Grandmother for long periods
      of time from early 2019 until June 1 or 2, 2019, after which Child
      resided    exclusively    with   Paternal    Grandmother     [for]
      approximately six weeks[, until] Mother retrieved Child. Mother
      had only one interaction with Paternal Grandmother or Child
      during that time. Paternal Grandmother believed Mother had
      moved to Las Vegas and, consistent with her earlier discussions
      with Mother, believed Mother left custody of Child with her.
      During that time, Paternal Grandmother performed all of the
      parental functions for Child. She took Child to the doctor when
      Mother neglected to do so and reported to OCYS [that] Child had
      been abused. Paternal Grandmother stood in loco parentis to
      Child.

Trial Ct. Op. at 6.

      The trial court then reasoned, pursuant to Section 5324(3)(iii)(B), which

grants standing to a grandparent who is not in loco parentis to the child,

where, inter alia, “the child is substantially at risk due to parental abuse,

neglect, drug or alcohol abuse or incapacity.” 23 Pa.C.S. § 5324(3)(i)-(iii)(A)-

(B). The court found:

           Mother placed Child with Paternal Grandmother for lengthy
      periods of time between early 2019 and June 1 or 2, 2019, and
      thereafter for the next six weeks when Child resided exclusively
      with Paternal Grandmother.         During those times, Paternal
      Grandmother assumed responsibility for Child and, as evidenced
      by her filing for legal and physical custody of Child, was willing to

                                        - 12 -
J-A19038-20


      continue to do so. Father, who attended the hearing, was not a
      resource for Child and did not oppose Paternal Grandmother’s
      request for custody.          OCYS’ investigation of [Maternal
      Grandmother] as the alleged perpetrator was on-going.
      Photographs of Child [showed] bruises and scratches [that he
      sustained] while residing with Mother and                [Maternal
      Grandmother] at [Maternal Grandmother’s] residence. Mother
      had no residence of her own. She went to a hotel for two weeks
      when Child was allegedly abused by [Maternal Grandmother.] She
      then returned to [Maternal Grandmother’s] residence without
      Child, who she left with Paternal Grandmother. Furthermore,
      Mother had two outstanding DUIs, which exposed her to possible
      incarceration, and she indicated she intended to relocate to Las
      Vegas and leave Child . . . in Paternal Grandmother’s custody. At
      that point, there was evidence Child had physical injuries incurred
      while in Mother’s custody and residing at [Maternal
      Grandmother’s] residence; [Maternal Grandmother] was the
      perpetrator; OCYS’s investigation was on-going; Mother’s living
      situation was unstable; and Father had not been involved in
      Child’s life. Paternal Grandmother, who had physical custody of
      Child for significant portions of the previous seven months during
      which time Mother had neglected to contact Child or Paternal
      Grandmother for weeks at a time, was the only available resource
      other than OCYS to take custody of Child. Paternal Grandmother
      met the requirements of 23 Pa.C.S. § 5324(3)(i)(ii) and (iii)(B).

Trial Ct. Op. at 7.

      In response to Mother’s statutory argument, that the trial court could

not grant standing under the mutually inconsistent subsections of Section we

conclude the court did not err in finding Paternal Grandmother had standing

to intervene in this custody matter. See G.A.P., 194 A.3d at 616-17. 5324(2)

and 5324(3)(iii)(C), the court clarified that it found standing under the first

subsection, or, in the alternative, the latter. We are satisfied the court did

not intend to grant Paternal Grandmother’s petition under both subsections,

simultaneously. As to the merits under each subsection, the court thoroughly


                                    - 13 -
J-A19038-20


reviewed the cumulative underlying history of: Child living with Paternal

Grandmother, both on a shared-time basis with Mother and on an exclusive

basis; Paternal Grandmother’s performance of “all of the parental functions

for Child[;]” the allegations that Mother allowed Child to live with Maternal

Grandmother, despite Maternal Grandmother’s abuse of Child; Mother’s lack

of residence and potential imprisonment; and along with Father’s prior

inactivity in caring for Child.   See Trial Ct. Op. at 6-7.    Accordingly, we

conclude the court did not err in finding Paternal Grandmother had standing

to intervene in this custody matter. See G.A.P., 194 A.3d at 616-17.

   V. Paternal Grandmother’s Standing, 23 Pa.C.S. §§ 5325, 5328

      In her third issue, Mother asserts that in awarding partial physical

custody Paternal Grandmother, the trial court failed to consider whether the

award interfered with the parent-child relationship, as required by 23 Pa.C.S.

§ 5328(c).

      In order to review Section 5328(c), we first note Section 5325 addresses

standing for, inter alia, grandparents who seek partial physical custody:

      In addition to situations set forth in section 5324 (relating
      to standing for any form of physical custody or legal custody),
      grandparents . . . may file an action under this chapter for partial
      physical custody or supervised physical custody in the following
      situations:

                                   *     *      *

              (2) where the relationship with the child began either
          with the consent of a parent of the child or under a court order
          and where the parents of the child:


                                       - 14 -
J-A19038-20


                    (i) have commenced a proceeding for custody; and

                    (ii) do not agree as to whether the grandparents or
               great grandparents should have custody under this
               section; or

              (3) when the child has, for a period of at least 12
          consecutive months, resided with the grandparent or great-
          grandparent, excluding brief temporary absences of the child
          from the home, and is removed from the home by the
          parents, an action must be filed within six months after the
          removal of the child from the home.

See 23 Pa.C.S. § 5325(2)(i)-(ii), (3) (emphasis added).

      Section 5328(c) then pertains to partial physical custody awards to a

grandparent who has standing under Subsection 5325(1) or (2):

          (1) In ordering partial physical custody or supervised physical
      custody to a party who has standing under section 5325(1)
      or (2) . . . the court shall consider the following:

              (i) the amount of personal contact between the child and
          the party prior to the filing of the action;

               (ii) whether the award interferes with any parent-child
          relationship; and

               (iii) whether the award is in the best interest of the child.

          (2) In ordering partial physical custody or supervised physical
      custody to a . . . grandparent who has standing under section
      5325(3), the court shall consider whether the award:

               (i) interferes with any parent-child relationship; and

               (ii) is in the best interest of the child..

23 Pa.C.S. § 5328(c)(1)(i)-(iii), (2)(i)-(ii) (emphases added).

      Here, Mother acknowledges that because the trial court found

Grandmother had standing to intervene in this custody matter under Section

                                      - 15 -
J-A19038-20


5324, the “court was not required to consider whether its [custody] award

affected Mother’s relationship to the child” pursuant to Section 5328(c).

Mother’s Brief at 55.    Nevertheless, Mother contends that “because it is

evident that Paternal Grandmother did not have standing [under Section

5324], the lack of [consideration of Section 5328(c)] requires remand,” where

“Paternal Grandmother will bear the burden of proving that her claim of

physical custody does not interfere with Mother’s relationship to the child.”

Id.

        Section 5325 provides standing to a grandparent, by its terms, “[in]

addition to situations set forth in section 5324.”    23 Pa.C.S. 5325.   The

requirements of Sections 5328(c)(1) and (2), for a trial court to consider

whether a custody award interferes with any parent-child relationship, apply

only to a grandparent who has standing under Sections 5325(1), (2), or (3).

23 Pa.C.S. 5325(c)(1)-(2). As Mother acknowledges, Section 5328(c)(1) and

(2) make no reference to a grandparent who has standing under Section

5324. See id.

        As we affirm the trial court’s order finding Paternal Grandmother has

standing under Section 5324, we find no relief is due on Mother’s argument

that this matter must be remanded for a determination regarding Section

5325.




                                    - 16 -
J-A19038-20


       VI. Presumption in Favor of Parent, 23 Pa.C.S. § 5327(b)

      In her fourth claim on appeal, Mother avers the trial court failed to apply

the Section 5327(b) presumption in her favor, against Paternal Grandmother.

We note that subsection provides:

      In any action regarding the custody of the child between a parent
      of the child and a nonparent, there shall be a presumption that
      custody shall be awarded to the parent. The presumption in favor
      of the parent may be rebutted by clear and convincing evidence.

23 Pa.C.S. § 5327(b).

      Mother cites the trial court’s findings that both she and Paternal

Grandmother have provided shelter, food, clothing, and education for Child,

and that Mother has performed the parental duties of ensuring Child’s safety

and welfare. Mother’s Brief at 49. Furthermore, the court found that neither

Mother nor her paramour had been abusive, and credited Mother’s decision to

leave her mother’s house when she believed Child was at risk. Id. at 50.

Mother then maintains that under the Section 5328 presumption, she and

Paternal Grandmother are not “on equal footing.” Id. at 54. We conclude no

relief is due.

      The trial court addressed Mother’s argument as follows:

          The order on appeal provided for shared legal custody to
      Mother and Paternal Grandmother; primary physical custody to
      Mother; and partial physical custody to Paternal Grandmother.
      Father was not a candidate for legal or physical custody. He had
      not been in Child’s life and had never sought any form of custody.
      Decisions made by Mother did not entitle her to sole legal custody.
      She left Child with Paternal Grandmother and did not contact
      Paternal Grandmother or Child at all for weeks at a time, leaving
      Paternal Grandmother with the responsibility to perform all

                                     - 17 -
J-A19038-20


        parental duties. [Mother] neglected to take Child to the doctor.
        She overlooked, or made excuses for, scratches or bruises on
        Child’s body while she and Child resided with [Maternal
        Grandmother.] Although [Mother] left [Maternal Grandmother’s]
        residence when it appeared [Maternal Grandmother] had abused
        Child, she returned to [Maternal Grandmother’s] residence while
        the OCYS investigation was still on-going. She planned to move
        to Las Vegas and leave Child behind in the custody of Paternal
        Grandmother. [Mother] had four DUIs in a six-month period and
        faced incarceration, eventually going to a 28-day residential
        rehabilitation program. By terminating any contact between
        Paternal Grandmother and Child because Paternal Grandmother
        would not withdraw her referral to OCYS, Mother was not only
        vindictive as to Paternal Grandmother, who had cared for Child
        and sought to protect him, but cut-off Child from a well-
        established, healthy relationship with Paternal Grandmother that
        Mother herself had created, encouraged and extolled. In essence,
        Mother abandoned Child except when it suited her and deprived
        Child of a relationship and environment that was more stable,
        safe, nurturing and consistent than the environment offered by
        Mother.

Trial Ct. Op. at 13-14.

        Here, Paternal Grandmother sought primary legal and physical custody

to protect Child from alleged abuse.     In considering the Section 5327(b)

presumption, the trial court did not find, as Mother advances on appeal, that

that she is a capable parent who took reasonable steps to protect Child from

harm.     Indeed, Mother ignores the court’s discussion, set forth above.

Furthermore, Mother overlooks that the court granted her primary physical

custody, while awarding Paternal Grandmother partial physical custody.

Based on the trial court’s discussion, we find no merit to Mother’s argument

that the court never addressed whether Paternal Grandmother successfully

rebutted the presumption set forth in Section 5327(b) by clear and convincing


                                     - 18 -
J-A19038-20


evidence. The evidence supports the trial court’s conclusion that, through the

evidence, Paternal Grandmother successfully rebutted such presumption.

         VII. Award of Shared Legal Custody to Paternal Grandmother

      In her fifth issue, Mother asserts the trial court abused its discretion in

awarding Paternal Grandmother shared legal custody. In support, she contends

this award is “not supported by competent evidence of record,” and the “court

never provided any . . . explanation . . . why awarding shared legal custody to

Paternal Grandmother was in the child’s best interest.”      Mother’s Brief at 61.

Mother acknowledges that the “court evaluated each of the [Section 5328]

custody factors in varying degrees of detail,” but maintains “the trial court

unevenly and inconsistently applied the custody factors, made factual findings

directly contradicted by the evidence, and applied the parties’ inability to resolve

the matter . . . to Mother’s detriment.” Id. at 61, 63. Mother also presents the

following arguments with respect to specific factors: (1) Factor 6 — where the

court found Child’s siblings “only lived with [him] for the past two weeks,”

Mother’s paramour, J.W., testified “the siblings had lived with the child for most

of their lives;” (2) Factor 8 (“the attempts of a parent to turn the child against

the other parent”) — the term “parent” should also extend “to all parties,” and

here, the court improperly disregarded Paternal Grandmother’s conduct. Id. at

65-67.

      As stated above, our standard of review of a custody order is abuse of

discretion, “[w]e must accept findings of the trial court that are supported by

competent evidence of record,” and we defer to the court’s findings of


                                      - 19 -
J-A19038-20


credibility and weight of the evidence.” C.R.F., 45 A.3d at 443. Upon petition,

a trial court may modify a custody order if it serves the best interests of the

child. 23 Pa.C.S. § 5338. Section 5328(a) sets forth the best interest factors

that the trial court must consider. See E.D. v. M.P., 33 A.3d 73, 80-81, n.2

(Pa. Super. 2011). A court is required to consider all of these factors. J.R.M.

v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis in original).

      Section 5328(a) provides:

           (a) Factors.—In ordering any form of custody, the court
      shall determine the best interest of the child by considering all
      relevant factors, giving weighted consideration to those factors
      which affect the safety of the child, including the following:

              (1) Which party is more likely to encourage and permit
          frequent and continuing contact between the child and
          another party.

              (2) The present and past abuse committed by a party or
          member of the party’s household, whether there is a
          continued risk of harm to the child or an abused party and
          which party can better provide adequate physical safeguards
          and supervision of the child.

               (2.1) The information set forth in section 5329.1(a)(1)
          and (2) (relating to consideration of child abuse and
          involvement with protective services).

              (3) The parental duties performed by each party on
          behalf of the child.

              (4) The need for stability and continuity in the child’s
          education, family life and community life.

               (5) The availability of extended family.

               (6) The child’s sibling relationships.




                                     - 20 -
J-A19038-20


               (7) The well-reasoned preference of the child, based on
          the child’s maturity and judgment.

              (8) The attempts of a parent to turn the child against the
          other parent, except in cases of domestic violence where
          reasonable safety measures are necessary to protect the child
          from harm.

              (9) Which party is more likely to maintain a loving,
          stable, consistent and nurturing relationship with the child
          adequate for the child’s emotional needs.

              (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and special
          needs of the child.

               (11) The proximity of the residences of the parties.

                (12) Each party’s availability to care for the child or
          ability to make appropriate child-care arrangements.

                (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party’s effort to protect a child from abuse
          byanother party is not evidence of unwillingness or inability
          to cooperate with that party.

             (14) The history of drug or alcohol abuse of a party or
          member of a party’s household.

             (15) The mental and physical condition of a party or
          member of a party’s household.

               (16) Any other relevant factor.

23 Pa.C.S. § 5328(a)(1)-(16).      “[T]he only factors that should be given

‘weighted consideration’ are factors that ‘affect the safety of the child[.]’”

M.J.M. v. M.L.G., 63 A.3d 331, 338 (Pa. Super. 2013). Nevertheless, “[i]t is

within the trial court’s purview as the finder of fact to determine which factors

are most salient and critical in each particular case.” Id. at 339.

                                     - 21 -
J-A19038-20


     We incorporate the trial court’s discussion of the facts, as well as its

findings, as we have summarized above. We also consider the additional,

thorough discussion the court provided in response to Mother’s statutory-

presumption argument:

     Mother, [her paramour] J.W., their two children, and Child resided
     with [Maternal Grandmother] until [they all] left [Maternal
     Grandmother’s] residence for the hotel in [May of 2019,] due to
     the bruises and scratches on Child[‘s] body. J.W. and his two
     children moved to Reading after staying in the hotel for a few
     days.

         Child had turned six years old. In addition to [having] ADHD,
     he had an oppositional defiant disorder (“ODD”).          Paternal
     Grandmother did not work; she received Social Security disability
     payments. P.D. continued to reside with Paternal Grandmother,
     had become a full-time assistant teacher at a daycare program
     and helped Paternal Grandmother care for Child. Father is bi-polar
     and has ADHD.

         According    to    Pennsylvania’s     Common       Pleas  Case
     Management System (“CPCMS”), Mother stabbed J.W. in the chest
     with a knife during a domestic dispute over a cell phone in
     November 2015. Father said Child was present at that time.
     Mother was convicted of recklessly endangering another person,
     J.W., and sentenced to two years’ probation. She violated her
     probation in 2017, was resentenced to 16 months of probation
     and appears to have successfully completed it. . . . J.W. testified
     he never knew Mother to be abusive. Mother did not disclose her
     conviction on her affidavit of criminal history filed on September
     18, 2019.

           At the August [7, 2019, standing] hearing Paternal
     Grandmother was under the impression Mother had two
     unresolved charges of DUI and may be going to jail in August. At
     trial, Mother admitted to having incurred four charges of DUI in
     the six-month period between January and July 2019 and
     completing a 28-day residential rehabilitation program on October
     14, 2019. As of trial, Mother had not been sentenced. According
     to CPCMS, Mother was convicted of a first offense DUI (alcohol) in
     Northampton County on January 23, 2020 and sentenced to three

                                   - 22 -
J-A19038-20


     days to six months in the Northampton County Jail . . . and of
     three first offense DUI (controlled substance . . .) on January 28,
     2020, and sentenced from 72 hours to six months in the Lehigh
     County Jail. . . .

          At trial, Father testified [Maternal Grandmother] was abusive
     and an alcoholic. When Mother decided in early 2019 to move to
     Las Vegas to establish a music career for herself, she intended to
     do so without taking any of her children with her. The plan was
     for Child to remain in Paternal Grandmother’s care, custody and
     control; that Paternal Grandmother would give Child a home,
     meet his special needs and feed and clothe him during the school
     year; and Child would “eventually” join Mother in Las Vegas during
     the summers and then permanently when Mother was settled.
     J.W. testified the plan was for him to take all three children to live
     with him in Reading while Mother was in Las Vegas. J.W.’s
     testimony was inconsistent with Mother’s testimony and the fact
     that Mother utilized Paternal Grandmother rather than J.W. to care
     for Child when she could not. J.W.’s testimony was not credible.
     It was also significant that Mother utilized Paternal Grandmother
     rather than [Maternal Grandmother] to care for Child.

          The explanations for the scratches on Child’s . . . arm and
     face varied. According to Mother, [Maternal Grandmother] had
     grabbed Child and left a scratch on his arm but did not hurt him,
     and the scratches on his face were from Child playing with
     [Maternal Grandmother’s] two dogs and cats. According to
     [Maternal Grandmother], Child fell off of a couch and her finger
     nails accidentally scratched Child’s arm when she picked him up.
     According to Paternal Grandmother, Mother told her [Maternal
     Grandmother] admitted that she had choked Child, threw him on
     a couch, “punched him in his privates” and scratched Child
     because he had downloaded a game on her telephone without
     asking permission to do so. According to P.D., Child told her
     [Maternal Grandmother] scratched his face because [Maternal
     Grandmother] did not like the fact he had downloaded a game on
     her phone.     Paternal Grandmother believed Mother’s abrupt
     departure in [May of 2019] from [Maternal Grandmother’s]
     residence with J.W. and the three children to the hotel confirmed
     Child had been abused while residing in [Maternal Grandmother’s]
     residence.

         During the two weeks Mother stayed in the hotel, Child spent
     about four nights a week at Paternal Grandmother’s house and

                                    - 23 -
J-A19038-20


     the other nights with Mother at the hotel. After two weeks in the
     hotel, Mother returned to [Maternal Grandmother’s] residence and
     left Child with Paternal Grandmother.

          Mother acknowledged Paternal Grandmother and Child had,
     with Mother’s approval, developed a close relationship with each
     other. Mother relied upon Paternal Grandmother to provide care
     for Child while she worked. Mother said “I like the way that she
     take[s] care of my son, like, teaching him, being playful with him
     all that, like, I love the relationship that they had . . .”. N.T.
     12/12/19 at 3.

          Mother did not move to Las Vegas. Nonetheless, Child
     remained with Paternal Grandmother from June 1 or 2 until July
     4, during which time Paternal Grandmother exercised full parental
     responsibility for Child except for one weekend when Mother
     exercised custody of Child. During that time Mother did not
     respond to Paternal Grandmother’s repeated attempts to contact
     her. Paternal Grandmother expected Mother to exercise custody
     of Child on July 4 and was surprised when [Maternal
     Grandmother,] instead of Mother, came to her residence and
     retrieved him. Paternal Grandmother assumed Mother was in Las
     Vegas and had left the child with [Maternal Grandmother] or that
     Mother and Child were residing with [Maternal Grandmother.]
     Paternal Grandmother was concerned because she believed
     [Maternal Grandmother] had abused Child and Mother was
     incapable of protecting him from [Maternal Grandmother.]

          Mother refused to let Paternal Grandmother see or talk with
     Child since she learned Paternal Grandmother had complained to
     OCYS.     Mother conditioned any future contact by Paternal
     Grandmother with Child upon Paternal Grandmother withdrawing
     her allegations of abuse against [Maternal Grandmother.]
     Paternal Grandmother plausibly believed Mother wanted her to
     withdraw the allegations of abuse against [Maternal Grandmother]
     because the allegations jeopardized Mother’s ability for her and
     her children to reside with [Maternal Grandmother.] At the time
     of the pre-trial conference on December 12, 2019, Mother and
     Child were living with [Maternal Grandmother] and Mother’s other
     two children were living with J.W. in Reading. The two other
     children and J.W. moved back to [Maternal Grandmother’s]
     residence with Mother and Child about two weeks before the
     January 13, 2020, trial.


                                   - 24 -
J-A19038-20


           Mother and Father never married. No one disputed Mother’s
      representation that Father had been absent from Child’s life for
      the past six years. He did not appear at the pre-trial conference
      on December 12, 2019. At trial he admitted, and Paternal
      Grandmother agreed, he had not been involved in Child’s life for
      at least the previous year, although at trial he professed to
      wanting to have a relationship with Child going forward. At no
      time since Child’s birth had Father sought any form of custody for
      himself. In fact, on May 22, 2019, when Mother filed her
      complaint for custody against Father, they entered into an
      agreement that was formally adopted by the court on May 28,
      2019, that provided Mother with sole legal and sole physical
      custody of Child. At trial, Father said [Maternal Grandmother] was
      abusive, violent and an alcoholic who yelled at Child.          He
      supported Paternal Grandmother’s claim for custody. Paternal
      Grandmother testified she would facilitate Father being involved
      in Child’s life if Father wanted to be.

Trial Ct. Op. at 9-13 (citations to Mother’s criminal docket numbers omitted).

      The trial court addressed each of the Section 5328(a) custody factors as

follows:

          1.) Party more likely to encourage and permit frequent and
      continuing contact between child and another party:

                                 *     *      *

           When Paternal Grandmother reported to OCYS Child had been
      abused, Mother refused to allow Paternal Grandmother to have
      any contact with Child for six months abruptly severing Child from
      a primary caretaker who, all evidence establishes, cared for and
      nurtured Child. There was no evidence Paternal Grandmother
      interfered with Mother’s relationship with Child.

           Further, Paternal Grandmother offered to provide a
      relationship between Child and Father when Father wanted to be
      involved with Child. She testified credibly that she would allow
      and encourage both parents to have a relationship with Child even
      without a court order.




                                     - 25 -
J-A19038-20


          Paternal Grandmother is clearly more likely than Mother to
     encourage and permit frequent and continuing contact between
     Child and both parents.

         2.) Present and past abuse committed by a party or member
     of party’s household; whether continued risk of harm to the child
     or an abused party; and which party can better provide adequate
     physical safeguards and supervision of child:

          Child was abused, neglected or at risk of harm while residing
     with Mother and [Maternal Grandmother] in [Maternal
     Grandmother’s] residence. He had multiple bruises and scratches
     his body. There was no evidence of any abuse of Child while in
     Paternal Grandmother’s custody. Paternal Grandmother is better
     able to provide for the physical safety and supervision of Child.

         2.1.) Child abuse and involvement with protective services:

         OCYS investigated [Maternal Grandmother] as a possible
     abuser. It does not appear such abuse was established.

         3.) Parental duties performed by each party on behalf of child:

          Mother and Paternal Grandmother performed parental duties
     on behalf of Child. However, Paternal Grandmother is better able
     to do so. She is not employed. P.D. helps her. There was no
     evidence of abuse or self-harm, such as scratches or bruises, while
     [Child was] in Paternal Grandmother’s custody.

         4.) Need for stability and continuity in child’s education,
     family life and community life:

          Mother is unstable. She does not have her own residence;
     she resides with [Maternal Grandmother] and left [Maternal
     Grandmother’s] residence for a hotel when Child presented with
     excessive bruises and scratches. She planned to move to Las
     Vegas without Child.      When she left Child with Paternal
     Grandmother, she did not contact Paternal Grandmother or Child
     for days at a time. She had four DUIs between January and July
     2019. She arbitrarily and vindictively severed Child’s relationship
     with Paternal Grandmother, the one stable caretaker in his life, for
     six months after Paternal Grandmother reported [to] OCYS [that]
     Child had been abused and Paternal Grandmother refused
     Mother’s demand she withdraw the charge. Mother was more

                                    - 26 -
J-A19038-20


     concerned about not jeopardizing her ability to reside in [Maternal
     Grandmother’s] residence with Child and her two other children
     than having OCYS investigate whether Child had been abused
     within [Maternal Grandmother’s] household.

          Paternal Grandmother is stable. She has lived in her current
     residence for more than two years. As Mother stated, Paternal
     Grandmother and P.D. arc caring and loving and have taught Child
     a lot.

         5.) Availability of extended family:

          Paternal Grandmother’s daughter, P.D., resides with her, is a
     teacher at a daycare facility, is involved with Child and helps care
     for him. All of the evidence, including Mother’s own statements,
     demonstrates P.D. is a positive influence on Child.

          Mother resides with her mother[.] It is telling that Mother
     planned to leave Child with Paternal Grandmother rather than with
     [Maternal Grandmother] when she planned to relocate herself to
     Las Vegas.       However, Mother left Child with [Maternal
     Grandmother] for the 28 days ending October 14, 2019, when
     Mother was in a residential rehabilitation program. That was also
     the time Mother had severed Paternal Grandmother’s contact with
     Child because Paternal Grandmother refused to withdraw her
     allegation Child had been abused in [Maternal Grandmother’s]
     residence.

          J.W. has been in Child’s life since Child was one year and eight
     months old. He and Mother resided together with their two
     children and Child at [Maternal Grandmother’s] residence until
     [May of 2019], when they left . . . and went to the hotel. After a
     few days at the hotel, he and his two children went with him to
     Reading.     He testified, in direct contradiction to Mother’s
     testimony, that the plan was for him to have custody of the three
     children, including Child, when Mother moved to Las Vegas. His
     testimony was not credible.

         6.) Child’s sibling relationships:

         Child has two half siblings: a three-year-old sister and
     a 1-year-old brother. Other than the fact the three children
     resided together in [Maternal Grandmother’s] residence,


                                    - 27 -
J-A19038-20


     there was no testimony regarding the nature and quality of
     their relationship with each other.

        7.) Well-reasoned preference of child, based on child’s
     maturity and judgment:

         Child was not interviewed. Given his age, it did not seem
     productive to subject him to such inquiry[.]

         8.) Attempts of a parent to turn child against other
     parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the
     child from harm:

         There was no evidence either parent attempted to turn
     Child against the other parent.        However, Mother
     terminated Child’s well-established relationship with
     Paternal Grandmother.

         9.) Party more likely to maintain loving, stable, consistent and
     nurturing relationship with [C]hild given child’s emotional needs:

          Paternal Grandmother is more likely than Mother to maintain
     loving, stable, consistent and nurturing relationship with [C]hild
     given [C]hild’s emotional needs. While Paternal Grandmother was
     meeting those needs, Mother had left Child with her for great
     lengths of time and even contemplated relocating to Las Vegas
     without Child.

        10.) Party more likely to attend to the daily physical,
     emotional, developmental, educational and special needs of child:

          Paternal Grandmother is more likely than Mother to attend to
     the daily physical, emotional, developmental, educational and
     special needs of [C]hild. She took Child to [the] doctor when
     Mother would not. She has been preparing Child for school. There
     was no evidence to the effect Child’s ADHD or ODD presented
     significant challenges to the health or safety of Child while with
     Paternal Grandmother. The scratches and bruises about Child’s
     body occurred while Child resided in [Maternal Grandmother’s]
     residence. Child was out of control while residing in [Maternal
     Grandmother’s] residence, even with Mother present. There was
     no such evidence while Child was in Paternal Grandmother’s
     custody.

                                    - 28 -
J-A19038-20



         11.) Proximity of parties’ residences:

         Mother and Paternal Grandmother reside in Allentown, about
     ten minutes apart by automobile.

         12.) Each party’s availability to care for the child or make
     appropriate child-care arrangements:

         Paternal Grandmother is available full-time and fully capable
     to care for Child. Between working, planning to relocate or
     otherwise not wanting to be with Child, Mother has utilized
     Paternal Grandmother to provide child care.

         13.) Level of conflict between parties and their willingness
     and ability to cooperate with one another:

         At trial, Mother expressed regret over her falling out with
     Paternal Grandmother and said it went too far.

         14.) History of drug or alcohol abuse of party or member of
     household:

         Neither Paternal Grandmother nor P.D. have any history of
     drug or alcohol abuse. Mother had four DUIs in the first six
     months of 2019, one for alcohol and three for controlled
     substances, and a 28-day stay at a residential rehabilitation
     program that ended on October 14, 2019. Father testified
     [Maternal Grandmother] was an alcoholic.

         15.) Mental and physical condition of party or member of
     party’s household:

         There was no evidence that this factor was an issue.

         16.) Any other relevant factors:

          Mother continues to reside in [Maternal Grandmother’s]
     residence where there is evidence of abuse, neglect and, perhaps,
     alcoholism. There was no such evidence in or about Paternal
     Grandmother’s residence.       Mother wisely utilized Paternal
     Grandmother rather than [Maternal Grandmother] or J.W. to take
     physical custody of Child and care for him for long, uninterrupted
     periods of time when Mother could not or would not care for him

                                   - 29 -
J-A19038-20


      and during which times Mother did not even contact Child or
      Paternal Grandmother to inquire of his welfare.            In those
      instances, Mother essentially abandoned Child to Paternal
      Grandmother. The failure to provide Paternal Grandmother with
      any form of legal and physical custody of Child would have
      overlooked the relationship between Paternal Grandmother and
      Child that Mother herself began, expanded and extolled; the
      physical injuries Child suffered while in Mother’s custody; and
      Mother’s history of driving while under the influence of alcohol and
      drugs, and abandoning Child to Paternal Grandmother for long
      periods of time.

Trial Ct. Op. at 14-19 (emphases added).

      After a careful review of the record, we find ample support in the trial

court’s analysis for its decision to award shared legal custody to Mother and

Paternal Grandmother. The trial court engaged in the required custody best

interest consideration, analyzed each of the custody/best interest factors

under Section 5328(a), and, we note, found the majority of the factors

weighed in favor of granting Paternal Grandmother shared legal custody. See

23 Pa.C.S. § 5328(a)(1)-(16). Additionally, we find unpersuasive Mother’s

arguments with respect to the factors at (a)(6) (the child’s sibling

relationships) and (a)(8) (a parent’s attempts turn the child against the other

parent). Whereas Mother cites the trial court’s finding that Child’s siblings

“only lived with [Child] for the past two weeks,” the court’s discussion of (a)(6)

made no such reference. See Mother’s Brief at 65; Trial Ct. Op. at 16. The

trial court acknowledged that the three children lived together, but pointed

out “there was no testimony regarding the nature and quality of their

relationship with each other.” Trial Ct. Op. at 16. Mother offers no argument


                                     - 30 -
J-A19038-20


to the contrary. See Mother’s Brief at 65. Additionally, where Mother argues

the term “parent,” within the (a)(8) factor, should extend to Paternal

Grandmother, the trial court did refer to her, in a manner tending to weigh

against Mother: “Mother terminated Child’s well-established relationship with

Paternal Grandmother.” See Trial Ct. Op. at 17. Indeed, Mother’s discussion

is wholly silent as to the trial court’s repeated referenced to and consideration

of Mother’s “vindictive” action of taking Child from Paternal Grandmother and

threatening to disallow any contact with Child until Paternal Grandmother

withdrew her allegations to OCYS.      Mother’s citation to only the facts and

findings favorable to her are not persuasive, when considered against the

thorough discussion by the trial court. We conclude the trial court’s custody

order is supported by competent evidence of record, and accordingly affirm.

                              VIII. Conclusion

      As we conclude none of Mother’s issues merit relief, we affirm the

January 22, 2020, order granting: (1) shared legal custody to Mother and

Paternal Grandmother; (2) primary physical custody to Mother; and (3) partial

physical custody to Paternal Grandmother.

      Order affirmed.




                                     - 31 -
J-A19038-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2021




                          - 32 -